STATE OF MICHIGAN

                           COURT OF APPEALS



In re NAY’ONN GRAY, Minor.


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   March 17, 2015
               Petitioner-Appellee,

v                                                                  No. 319283
                                                                   Wayne Circuit Court
NAY’ONN GRAY,                                                      Family Division
                                                                   LC No. 11-502204-NA
               Respondent-Appellant.


Before: BOONSTRA, P.J., and SAWYER and O’Connell, JJ.

PER CURIAM.

       Respondent appeals by right two orders of disposition referring him to Wayne County
Children & Family Services for placement and care. Following two bench trials, the trial court
found that respondent, a juvenile, was responsible for trespass, MCL 750.552, and possession of
a weapon in a weapon-free school zone, MCL 750.237a(4). The trial court ordered that
respondent be placed with Wayne County Children & Family Services, with a determination of
services by the Juvenile Assessment Center, with regard to both the trespass adjudication and the
possession of a weapon in a weapon-free school zone adjudication. We affirm.

                   I. PERTINENT FACTS AND PROCEDURAL HISTORY

                This case arises from two separate incidents. The first incident occurred on
October 19, 2012, at Annapolis High School in Dearborn Heights, Michigan. On the day of the
incident, respondent arrived at school, although he had been suspended the day before. Andrew
Scott, the principal of the school, explained that when a student is suspended, the student is not
allowed on school property. Scott could not recall at trial the reason for respondent’s
suspension.

        Scott informed respondent that he had been suspended and asked respondent to leave.
Respondent refused to leave and questioned why he could not stay at school. Respondent asked
to use the telephone; Scott told respondent he would dial a number for him. However,
respondent refused. Scott told respondent that if he did not leave the school, he would be
trespassing, and Scott would call the police. At some point, respondent attempted to get around
Scott. Scott stepped in front of respondent, and respondent raised his hand in what Scott took as
                                               -1-
an indication to “get out of his space.” Respondent did not touch Scott. Respondent did not
leave, so Scott or his assistant called the police. The police arrived, but respondent was
unwilling to leave. The police officers handcuffed respondent and took him from school
grounds.

       The second incident occurred on April 26, 2013. At approximately 5:30 p.m. or 6:00
p.m., several young people, including respondent, became involved in a fistfight at Pardee
Elementary School in Dearborn Heights, Michigan. Several of the youths saw respondent
holding or pointing a dark colored gun. A police car drove past the scene of the altercation.
According to two witnesses involved in the fight, respondent threw the gun on top of the
elementary school. Dearborn Heights Police Corporal Jeff Colon also saw someone throw
something onto the roof of the elementary school. He found respondent hiding in the shipping
and receiving area of the school. The police found a black and silver plastic “BB” handgun on
the roof of the elementary school. Another black “BB” handgun was recovered somewhere on
the grounds of the elementary school the next day.

        With regard to the first incident in this case, the prosecution brought a petition against
respondent on January 22, 2013, alleging trespass, MCL 750.552, assaulting, battering, resisting,
obstructing, or opposing a police officer, MCL 750.81d(1), and disturbing schools, Dearborn
Heights Ordinances, § 20-358. The latter two allegations were dismissed by the trial court at
trial. With regard to the second incident, the prosecution brought a petition against respondent
on September 11, 2013, alleging that respondent committed two counts of felonious assault,
MCL 750.82, use or possession of a BB handgun by a minor, MCL 752.891, possession of a
weapon in a weapon-free school zone, MCL 750.237a(4), and trespassing or loitering on school
property, Dearborn Heights Ordinances, § 20-357. The allegations of felonious assault,
trespassing or loitering on school property, and use or possession of a BB handgun by a minor
were dismissed by the court at trial.

        During a trial proceeding on the first petition on September 23, 2013, the trial court
ordered a Clinic for Child Study evaluation to aid the trial court in determining the proper
disposition of the trespass adjudication. In a report signed on October 18, 2013, the Juvenile
Assessment Center (JAC) recommended that respondent be placed on probation. The report was
written before the trial on the petition regarding the incident at the elementary school, and,
therefore, did not take into account respondent’s possession of a BB handgun in a weapons-free
school zone adjudication. The report also recommended that respondent receive counseling,
“engage in prosocial activities,” participate in a mentoring program, receive tutoring in certain
areas, attend school, and receive advocacy from school programs.

       The dispositional hearing on both petitions occurred after the trial proceeding on the
second petition on November 4, 2013. The trial court found relevant the fact that respondent had
been suspended from school on October 18, 2012, which was one day before the first incident
and five or six months before the second incident. The court also noted that respondent had
received and completed probation in an unrelated incident. The trial court noted that, although
the JAC report recommended probation, the report did not take into account the incident that had
taken place at Pardee Elementary School. The court explained that the fact that respondent had
pulled out a BB handgun during a fight could be distinguished from a situation in which he
merely possessed a BB handgun. The court noted that the BB handgun looked like a real gun.

                                               -2-
The trial court explained that respondent needed “more of a wake up call than probation will
provide” and that respondent was on a pathway that would lead to prison. The trial court stated:

              I want you to -- I want you to rewrite -- I want you to get out of that
       [school to prison] pipeline right now. And so, you know, it is my humble opinion
       that you do need to be in a residential placement at this time, all right. And I want
       you to recognize that I view this as an opportunity for you to just really get the
       most serious wake-up call and to get yourself -- and to totally transform yourself.

The court ordered that respondent be referred to a residential placement facility. He explained
that he wished for respondent to become successful and productive, and for respondent to take
responsibility for his life.

                                 II. STANDARD OF REVIEW

        This Court reviews a trial court’s order for residential placement for an abuse of
discretion. See MCL 712A.18; In re Ricks, 167 Mich. App. 285, 295; 421 NW2d 667 (1988); In
re Scruggs, 134 Mich. App. 617, 621-622; 350 NW2d 916 (1984). “A trial court abuses its
discretion when its decision falls outside the range of principled outcomes.” People v Hughes,
306 Mich. App. 116, 122; 855 NW2d 209 (2014) (citations and quotation marks omitted).
Additionally, this Court reviews a trial court’s findings of fact during a dispositional hearing for
clear error. People v Brown, 205 Mich. App. 503, 504-505; 517 NW2d 806 (1994). This Court
will reverse a trial court’s finding of fact only if “this Court is left with a definite and firm
conviction that a mistake has been made.” Id. at 505.

                               III. RESIDENTIAL PLACEMENT

        Defendant argues that the trial court abused its discretion when it committed respondent
to residential placement. We disagree.

        MCL 712A.18(1) provides the trial court with discretion to enter an order of disposition
that is “appropriate for the welfare of the juvenile and society in view of the facts proven and
ascertained,” and lists several different options for the order of disposition. MCL 712A.18(1)(e)
provides, in part:

                Except as otherwise provided in this subdivision, [the court may] commit
       the juvenile to a public institution, county facility, institution operated as an
       agency of the court or county, or agency authorized by law to receive juveniles of
       similar age, sex, and characteristics. If the juvenile is not a ward of the court, the
       court shall commit the juvenile to the department of human services or, if the
       county is a county juvenile agency, to that county juvenile agency for placement
       in or commitment to such an institution or facility as the department of human
       services or county juvenile agency determines is most appropriate, subject to any
       initial level of placement the court designates.

MCR 3.943(E)(1) provides, “If the juvenile has been found to have committed an offense, the
court may enter an order of disposition as provided by MCL 712A.18.” MCR 3.943(E)(2)
provides, in part:

                                                -3-
              In making second and subsequent dispositions in delinquency cases, the
       court must consider imposing increasingly severe sanctions, which may include
       imposing additional conditions of probation; extending the term of probation;
       imposing additional costs; ordering a juvenile who has been residing at home into
       an out-of-home placement; ordering a more restrictive placement; ordering state
       wardship for a child who has not previously been a state ward; or any other
       conditions deemed appropriate by the court. [Emphasis added.]

        The trial court did not abuse its discretion when it referred respondent to Wayne County
Children & Family Services for placement and care. With regard to the incident at respondent’s
high school, respondent trespassed on school property and refused to obey Principal Daniel
Scott’s order to leave the high school even though he had been suspended. During the incident at
the elementary school, respondent pulled out a BB handgun during a fistfight and waived the BB
handgun around. The trial court noted that the fact that respondent pulled out a BB handgun
during a fight could be distinguished from a situation in which he merely possessed a BB
handgun since the incident occurred during a fight, and a BB handgun looks like a real handgun.
In addition, as noted by the trial court, respondent was suspended from school on October 18,
2012, which was one day before the first incident and five or six months before the second
incident. Respondent had also recently been on probation for an unrelated incident. The trial
court noted that respondent’s behavior during the incidents, his probation, and his suspension
from school all indicated that he was on a pathway to prison, and the trial court wished to save
respondent from that fate. The trial court’s decision was not an abuse of discretion since the
record indicated that respondent had engaged in a repetitive pattern of breaking the law and
ignoring authority. See MCL 712A.18(1). Furthermore, this case constituted a subsequent
disposition since respondent had been placed on probation in an earlier case. See
MCR 3.943(E)(2). Thus, the trial court had the discretion to enter an increasingly severe
sanction, including residential placement. See id.

        Respondent argues that the JAC report in this case recommended probation. However,
the trial court took the report into consideration in entering the orders of disposition and noted
that the report did not take into account the incident that took place at the elementary school.
The trial court considered both incidents when it determined that respondent would be referred to
Wayne County Children & Family Services for placement and care. Respondent also points out
in his brief on appeal that the prosecution filed multiple petitions against him, the majority of
which were dismissed. However, there is no indication that the number of petitions that the
prosecution filed against respondent influenced the trial court’s decision, and the trial court
explained its reasons for ordering placement on the record. For the reasons stated above, the trial
court’s decision was not an abuse of discretion. See MCL 712A.18(1); MCR 3.943(E)(2).

       Affirmed.

                                                            /s/ Mark T. Boonstra
                                                            /s/ David H. Sawyer
                                                            /s/ Peter D. O’Connell




                                               -4-